Citation Nr: 0205157	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-46 860	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and neurasthenia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran had active service from July 1961 to July 1985. 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied both 
service connection for a chronic acquired psychiatric 
disorder to include depression and neurasthenia and chronic 
fatigue syndrome and an increased disability evaluation for 
the veteran's service-connected low back strain.  In May 
1996, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In September 1997, 
the Board remanded the veteran's claims to the RO for 
additional action.  

In October 1999, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
November 1999, the requested VHA opinion was incorporated 
into the record.  In December 1999, the veteran's attorney 
was provided with a copy of the VHA opinion and informed of 
the veteran's right to submit additional evidence and/or 
argument.  In January 2000, the veteran's attorney stated 
that the veteran had no additional evidence or argument to 
submit.

In August 2000, the Board remanded the matter of entitlement 
to an increased rating for the veteran's service-connected 
low back strain to the RO for additional action.  The matter 
has not returned to the Board to date.  

Also in August 2000, the Board denied the service connection 
claims listed on the cover page.  However, in October 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's August 2000 decisions on the 
service connection matters, in light of the fact that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) had been passed and made 
applicable to the decisions on the claims at issue.  The 
Court further ordered that the matters of service connection 
be remanded to the Board for readjudication.



FINDINGS OF FACT

1.  A chronic acquired psychiatric disability, including 
depression and neurasthenia, was not shown during active 
service or until 1989 and is unrelated to any incident of 
service origin.

2.  Chronic fatigue syndrome was not shown during active 
service and, if present, was first manifested after service 
and is unrelated to any incident of service origin.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include 
depression and neurasthenia, was not incurred or aggravated 
in service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Chronic fatigue syndrome was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, including the original one in May 1994, and that 
he has been provided a statement of the case, the Board's 
September 1997 remand, the Board's August 2000 decision, and 
other correspondence, informing him of the evidence necessary 
to substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, Board remand and 
decision, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  For instance, the May 1994 rating decision 
advised him that service medical records did not show chronic 
fatigue syndrome or depression, the March 1995 rating 
decision advised the veteran that his in-service situational 
stress with depressed mood was temporary without residual 
disability shown on separation, the April 1995 statement of 
the case and August 1996 supplemental statement of the case 
were similar, and the veteran was informed by the Board's 
September 1997 remand that he had not submitted, and that he 
should submit, competent evidence linking his claimed 
disabilities either to active service or to a 
service-connected disability.  The Board advised the RO to 
contact him to request that he provide information as to all 
treatment of the disorders at issue, and appropriate release 
consents, in September 1997.  It also ordered the RO to 
contact the Social Security Administration and request that 
it provide Social Security Administration records, and the RO 
did both of these in December 1997.  In March 1998, VA 
received private medical records after requesting them on the 
veteran's behalf in February 1998.  A  Social Security 
Administration report was also received.  Moreover, in August 
2000, the Board advised the veteran why his claims had been 
denied.  By inference, if not explicitly, the Board's August 
2000 decision advised him what evidence would be relevant, as 
did the RO's rating decisions.  Also, in March 2002, the 
Board, as VA had done before, offered the veteran the 
opportunity to submit additional evidence.  All duties owed 
to the veteran have been met.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  The veteran has been 
advised as recently as March 2002 that he has the right to 
submit additional evidence.  There are of record service-era 
and post-service era service department medical records, as 
well as VA and private medical records relating to his 
claims, obtained after requests therefor.  The veteran's 
service medical records were obtained in February 1987 
following a January 1987 VA request.  Post-service service 
department records were obtained in May 1989 after a April 
1989 request.  Private medical records from the Baptist 
Hospital were received in May 1989 after VA made a request 
for such records on the veteran's behalf.  It appears that 
the veteran submitted additional private medical records in 
October 1990.  Numerous private medical records were received 
in November and December 1993 in response to VA requests 
after the veteran provided information on treatment and 
authorizations.  Other actions have led to additional 
evidence being incorporated into the claims folder.  
Moreover, the veteran has been provided with VA examinations 
in May 1998 and a VHA medical opinion in November 1999, and 
there are other VA examinations of record.  The evidence of 
record contains sufficient competent medical evidence to 
decide the claims.

The appellant's June 2001 assertion to the Court that VA 
violated its duty to assist the appellant by not ordering a 
VA examination after the VHA examiner in November 1999 stated 
that questions which were posed to him concerning chronic 
fatigue syndrome would be better addressed by an internist is 
incorrect.  An adequate VA examination on the matter of 
whether the veteran has a chronic fatigue syndrome which is 
related to service was performed in May 1998.  There is also 
a January 1992 report from Paul T. Harrington, M.D. which 
provides the necessary information.

Next, the appellant in June 2001 asserted that VA committed 
Stegall [see Stegall v. West, 11 Vet. App. 268 (1998)] 
violations by not sending the examination report back to the 
May 1998 VA psychiatric examiner per 38 C.F.R. § 4.1 (2001).  
However, any Stegall violations were mooted by the November 
1999 VHA physician opinion, as the VHA physician in November 
1999 reviewed the claims folder and rendered an opinion in 
light of its contents.  Compliance with 38 C.F.R. §§ 3.159 
and 3.326 as amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) is present.

In this case, the Board finds that VA has complied with 
38 C.F.R. § 3.103, 38 C.F.R. §§ 3.159 and 3.326 as amended, 
as well as the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand to the RO would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

The attorney for the veteran has argued that there has been 
failure to have the examiners note that they reviewed the 
file.  There was no such order.  The Board did not require 
the examiners to state that the file had been reviewed.  The 
attorney has also advanced that the examiners did not use the 
term as likely as not.  The questions posed have been 
answered to the satisfaction of the Board and the Board had 
not requested that the examiners employ such a term.  Lastly, 
neither VCAA nor Stegall require an analysis in a vacuum.  
The parties are referred to the rest of the decision for a 
more detailed discussion of the actions taken by VA.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's adjudication of the 
veteran's claims was consistent with the VCAA.  Moreover, 
VA's actions comply with the provisions of 38 C.F.R. §§ 3.159 
and 3.326(a) as amended subsequent to the Board's August 2000 
decision.  VA's duties have been fulfilled.  Moreover, as the 
Board finds that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist the 
veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

I. Psychiatric Disorder

Factual background

The veteran's service medical records convey that he was seen 
for psychiatric evaluation.  The veteran was referred to 
psychiatry from the dispensary clinic in September 1984 with 
a provision diagnosis of depressive neurosis verses anxiety.  
He received a psychiatric evaluation in October 1984.  The 
October 1984 psychiatric evaluation report indicates that the 
veteran complained of depression; stress of two years' 
duration associated with the dissolution of his fourth 
marriage; insomnia; reduced motivation; a lack of interest; 
bitterness toward people; marked dissatisfaction with his 
current command; and a weight problem.  On examination, the 
veteran was observed to be angry and severely dissatisfied.  
He exhibited a moderately depressed mood.  Impressions of a 
"situational reaction [with] anger [and with] depression, 
moderate" and "personality trait disturbance [with] 
compulsive features" were advanced.  An October 1984 
psychiatric treatment entry notes that treating medical 
personnel advanced an impression of "situational stress 
[with] depressed mood."  A November 1984 psychiatric 
treatment record indicates that the veteran reported a 
complete resolution of his symptomatology while "TAD [with] 
reoccurrence upon return" and requested to be transferred.  
He stated that he wanted no further psychiatric treatment or 
evaluation as only a transfer would resolve his complaints. 
On examination, the veteran exhibited "no evidence of major 
depression."  At his February 1985 service separation 
examination, the veteran reported a history of "depression or 
excessive worry."  On psychiatric evaluation, the veteran was 
normal.

At a March 1987 VA examination for compensation purposes, the 
veteran complained of a progressive lack of energy and weight 
gain of ten years' duration.  The veteran stated that he was 
unable to complete a day of work due to his physical symptoms 
and the "emotional consequences" thereof.  The VA examiner 
recommended "evaluation of his present disability and/or 
depression."

A September 1987 service hospital discharge summary indicates 
that the veteran, at his own request, was given a referral 
for psychological evaluation regarding adjustment to retired 
life.

On VA examination in June 1989, the veteran complained of 
chronic fatigue and indicated that he had been treated for it 
by Dr. Thommi since May 1989.

Clinical documentation from Kent Braeutigam, M.D., dated 
between 1989 and 1990 notes that the veteran complained of 
depression.  A February 1989 treatment record states that an 
impression of depression was advanced.  The veteran's 
prescription for Prozac was refilled.  A November 1989 
physical evaluation conveys that the veteran complained of 
chronic fatigue and depression.  Impressions of fatigue and 
depression were advanced.  A February 1990 treatment entry 
notes that the veteran complained of fatigue, lack of 
"drive," and no motivation.  Impressions of chronic fatigue 
and "? depression" were advanced.

In may 19900, Dr. Eye noted possible CFS.  The veteran 
reported a history of being tired for seven plus or minus 
years.  The impression was possible CFS.  An October 1990 
treatment entry from Earl H. Eye, M.D., reports that the 
veteran felt depressed, "drug out," and tired.  He was noted 
to be taking antidepressants.  A January 1991 treatment 
record from Dr. Braeutigam states that an impression of 
depression was advanced.  The veteran was started on Pamelor, 
an antidepressant.

A January 1991 psychological evaluation from Laura Fairfax, 
Ph.D., conveys that the veteran exhibited findings consistent 
with minimal to mild depression which was responding to 
medical treatment.  A January 1991 psychiatric evaluation 
from Thomas R. Wikstrom, M.D., indicates that the veteran's 
complaints "fit and characterize the diagnosis of major 
depression."  He diagnosed the veteran with major depression 
without psychotic features, "ruleout dysthymia," and "ruleout 
malingering."  A February 1991 written statement from Dr. 
Wikstrom conveys:

[The veteran] continues to be under my care psychiatrically 
for treatment of depression.  Alternatively, this may be 
chronic fatigue syndrome although his symptoms very much 
either are the symptoms of a major depression or the mimic of 
chronic fatigue syndrome.

In a June 1991 written statement, the veteran asserted that 
while he had been seen during active service for major 
depression, he had "just recently" been diagnosed with that 
disorder.

In January 1992, Dr. Harrington entered an assessment that 
there were subjective complaints of chronic fatigue without 
physical findings or laboratory findings to point to a 
particular illness as causative.  The examiner could not rule 
out CFS, but the veteran did not meet the criteria.  It was 
believed that the fatigue was probably secondary to emotional 
disturbance.  It was noted that in another document that Dr. 
Harrington was from the department of Internal Medicine.

At a March 1994 VA examination for compensation purposes, the 
veteran reported that he had received prolonged treatment 
with anti-depressants secondary to a suspicion of depression.  
On mental status examination, the veteran exhibited a mildly 
depressed mood; an irritated and angry affect congruent to 
his mood; and a preoccupation with a sense of being 
physically ill and poorly treated by both the Navy and the 
VA.  The veteran was diagnosed with "neurasthenia (currently 
grouped under atypical dysthymic disorder)."

At the May 1996 hearing on appeal, the veteran testified that 
he had feelings of stress, depression, and hostility in 
service, and that he still felt them on service discharge.  
He testified that he had been diagnosed with depression 
during active service and major depression following service 
separation in 1989 or 1990.  

At a May 1998 VA examination for compensation purposes, the 
veteran complained of depression associated with crying 
spells, and of suicidal thoughts, excessive weakness, 
diminished sexual desire, insomnia, fitful sleeping, and 
anxiety attacks.  He reported a long history of low energy, 
intermittent irritability, impaired concentration, a negative 
mood, and chronic thoughts of not wanting to live without an 
associated desire to harm himself.  He stated that he drank 
between one and three alcoholic beverages per day.  He 
clarified that his complaints were initially manifested 
following his mother's death in 1975.  The VA chronic fatigue 
syndrome examiner diagnosed the veteran with "obvious severe 
depression."  The VA psychiatric examiner diagnosed the 
veteran with "substance-induced mood disorder, depressed."

The November 1999 VHA opinion notes that the veteran's claims 
files had been reviewed.  The VA physician commented:

10.  In summary, it appears that the patient suffered 
a transient stress reaction while in the military, 
based largely on the stress he experienced in the 
administration of the ship to which he was assigned.  
The clinician excluded the diagnosis of major 
depression on both clinical grounds as well as on a 
negative dexamethasone suppression test.  The 
appellant himself is recorded as requesting an end to 
psychiatric intervention (item #3).  In contemporary 
psychiatric nosology, this "situational reaction with 
anger and with depression, moderate" would most likely 
be classified as an adjustment disorder (a separate 
diagnostic category from mood disorders).  His later 
psychiatric symptoms (from about 1989 onward) were 
variously classified as major depression, dysthymic 
disorder, neurasthenia, or substance-induced mood 
disorder, depressed.

11. Consequently, it is my opinion in answer to (1) 
What is the etiology of the veteran's current 
psychiatric manifestations?, that the patient 
currently suffers from a chronic mood disorder, the 
origins which emerge around 1989.  Because of the 
apparent resistance to antidepressant therapy and the 
presentation of full affect at more than one 
examination, it is my opinion that his current 
symptoms are more easily explained on the basis of 
Dysthymic Disorder.

12. The second question concerns (2) What is the 
relationship, if any, between the veteran's inservice 
psychiatric complaints including depression and his 
current disability?  There does not appear to be a 
straightforward link between his situational stress, 
or adjustment disorder, from 1984 and his subsequent 
development of a chronic mood disturbance.  The 
appellant's current disability appears to arise from a 
combination of this dysthymic disorder and a 
significant personality trait or disorder [refer to 
Dr. Jacobs' opinion in item #3 and Dr. Fairfax's 
description of "impaired interpersonal functioning" in 
item #5].  It may also be the case that the 
appellant's use of alcohol aggravates this condition 
[refer to Dr. Eye's comment in item #5 and Dr. 
Holbert's diagnosis in item #9].

Analysis

The Board has reviewed the evidence of record including the 
veteran's testimony and statements on appeal.  The evidence 
indicates that the veteran was treated for a transient stress 
reaction during active service in 1984.  Subsequent military 
treatment records make no reference to a psychiatric 
disorder, impairment, or disability, or complaints thereof.  
The report of the veteran's February 1985 physical 
examination for service separation relates that while the 
veteran reported a history of "depression or excessive 
worry," the veteran was examined psychiatrically, and no 
psychiatric abnormalities were identified.  Rather, the 
findings were "normal."

The veteran's service medical records, including the service 
discharge examination, do not diagnose a chronic acquired 
psychiatric disorder.  The fact that it is not referenced in 
the service medical records, including in the service 
separation examination, is probative evidence of its 
inexistence in service.  Trained health care providers 
evaluated and treated him in service and did not find it.

The first objective clinical documentation of the onset of a 
chronic acquired psychiatric disorder was in February 1989, 
some three years after service separation.  While the veteran 
asserts on appeal that he initially manifested a depressive 
disorder in either 1975 or 1984 during active service, the 
service medical records belie such contentions.  A November 
1984 service medical record specifically indicates that the 
veteran had "no evidence of major depression".  
Furthermore, the report of his February 1985 service 
discharge examination reflects that the veteran exhibited 
normal psychiatric findings.  Furthermore, no professional 
has attributed his post-service psychiatric diagnoses to 
service.  When VA obtained a VHA opinion on the claim in 
November 1999, the VHA physician indicated that there did not 
appear to be a straightforward link between the veteran's 
in-service situational stress or adjustment disorder and his 
subsequent development of a chronic mood disturbance, and the 
VHA physician felt, after reviewing the claims folder 
evidence, that the onset of the veteran's current mood 
disorder was in approximately 1989.  Thus, the VHA 
physician's opinion refutes the notion of a service onset of 
the chronic acquired psychiatric disability.  In essence, the 
VHA opinion provides negative evidence of service incurrence, 
by stating, as it did, the information about no apparent 
straightforward link.  At the same time, it provides negative 
evidence of service incurrence, that is, an opinion that the 
veteran's current chronic acquired psychiatric disability did 
not emerge until around 1989.  Thus, the competent medical 
evidence as to whether the veteran's chronic acquired 
psychiatric disorder is related to service preponderates 
against the claim.

The veteran's attempts to indicate that there is a 
relationship between current chronic acquired psychiatric 
disability and service by nothing other than lay statements, 
including testimony.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The law is to the 
effect that the veteran cannot prove elements of his claim 
with lay statements when medical expertise is required.  
Instead, medical evidence must be submitted to prove those 
elements.  Id.

There is no indication that either the veteran is a medical 
professional.  To the extent that the lay statements attempt 
to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disorder, they may not be considered competent evidence.  
Moreover, statements as to what the veteran may have been 
told by a physician during or after service, standing alone, 
are insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Robinette v. Brown, 8 Vet. 
App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

The record contains no competent evidence establishing that a 
chronic acquired psychiatric disorder originated during 
active service or that there is a nexus between the remote 
post-service diagnosis and active service.  Furthermore, 
there is competent medical evidence indicating that the 
veteran's chronic acquired psychiatric disorder emerged 
around 1989, more than three years after service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved in the veteran's favor.  
Therefore, the veteran's claim must be denied.  


II. Chronic Fatigue Syndrome

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non-
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R.§ 4.88a (2001).

Factual background

The veteran's service medical records, including the service 
discharge examination report, do not report chronic fatigue 
syndrome.  On service discharge examination in February 1985, 
the veteran's head, neck, mouth, throat, upper and lower 
extremities, musculoskeletal system, lymphatics, and 
neurological status were normal.  

At a June 1989 VA examination for compensation purposes, the 
veteran complained of chronic fatigue.  He reported that he 
was being treated for chronic fatigue by a Dr. Thommi.

Clinical documentation from Dr. Braeutigam dating between 
1989 and 1990 indicates that the veteran was seen for chronic 
fatigue.  The November 1989 physical evaluation reports that 
the veteran complained of chronic fatigue of approximately 
ten years' duration and chronic depression.  He related that 
he had seen multiple doctors for his complaints and received 
no diagnosis.  Impressions of fatigue and depression were 
advanced.  Treatment entries dated in February and March 1990 
state that the veteran complained of chronic fatigue and 
feeling "drug out."  The veteran was reported to have 
elevated Epstein-Barr virus and cytomegalovirus titers.  An 
impression of chronic fatigue syndrome [with a] depressive 
overtone was advanced.  An April 1990 treatment entry states 
that an impression of chronic fatigue was advanced.  The 
veteran was given Prozac.  A July 1990 treatment entry states 
that an impression of "[cytomegalovirus]/chronic fatigue" was 
advanced.

The May 1990 physical evaluation from Dr. Eye reports that 
the veteran complained of being tired and fatigued since 
approximately 1982, 1983, or 1984.  He reported that he had 
experienced chills, fever, night sweats, and a prior tick 
bite.  He was seen by a military physician for his complaints 
on several occasions during active service.  The veteran 
stated that he had a positive serology for both Epstein-Barr 
virus and cytomegalovirus and was diagnosed with "possible 
chronic fatigue syndrome" by Dr. Braeutigam.  Dr. Eye 
observed that the veteran had a mild sleep disorder and had 
not experienced any weight loss in association with his 
complaints.  The doctor advanced impressions of "possible 
chronic fatigue syndrome" and "ruleout Lyme's disease."  A 
May 1990 letter from Dr. Eye to Dr. Braeutigam conveys that 
while the veteran had symptoms consistent with "prolonged 
chronic fatigue," there was no definite diagnostic 
formulation available from the information at hand.  A June 
1990 treatment entry states that the veteran had positive 
titers for type II herpes virus and cytomegalovirus and a 
negative Lyme serology.  The veteran was noted to have 
"supposed chronic fatigue syndrome."  An October 1990 
treatment entry relates that the veteran felt tired and "drug 
out."  Chronic fatigue syndrome was reported.

The February 1991 written statement from Dr. Wikstrom 
conveys:

[The veteran] continues to be under my care 
psychiatrically for treatment of depression.  
Alternatively, this may be chronic fatigue 
syndrome although his symptoms very much either 
are the symptoms of a major depression or the 
mimic of chronic fatigue syndrome.

In a June 1991 written statement, the veteran stated that he 
had been sent to the sick bay on many occasions during active 
service for chronic fatigue syndrome, but that it had never 
been properly diagnosed until "just recently".  An October 
1991 Social Security Administration evaluation from Dr. 
Braeutigam conveys that the veteran was diagnosed with 
chronic fatigue syndrome.  The doctor clarified that "no 
tests are able to diagnosis [the] condition positively, does 
have elevated [cytomegalovirus] titer."

A January 1992 physical evaluation from Paul T. Harrington, 
M.D., a professor of internal medicine and infectious 
diseases and the Chief of the division of general internal 
medicine at a university, conveys that he had examined the 
veteran.  On physical examination, the veteran did not look 
ill, and he was alert.  His temperature was 97.9, his 
oropharynx was normal, his extremities had no joint 
abnormalities, and he had no enlarged lymph nodes or 
neurological deficits.  After examination and consideration 
of neuropsychological evaluation data, the doctor stated:

My assessment is (1) subjective complaints of 
chronic fatigue without any physical findings or 
laboratory abnormalities to point to a particular 
illness as causative.  I cannot rule out chronic 
fatigue syndrome but this patient does not fulfill 
the criteria established by the Centers for 
Disease Control to make this diagnosis.  Based on 
his own statements concerning his fatigue, I 
believe that this is probably secondary to an 
emotional disturbance.  

Dr. Harrington also indicated that the veteran had had a 
significant major depression by history, which apparently was 
not well controlled with medication.

A January 1992 Social Security Administration administrative 
law judge opinion states that the veteran believed that he 
had chronic fatigue syndrome caused by a viral infection.  
Dr. Braeutigam was reported to have initially treated the 
veteran for "chronic fatigue syndrome and elevated 
[cytomegalovirus]" in February 1990.

In a September 1993 written statement, the veteran asserted 
that he had been diagnosed with chronic fatigue syndrome by 
Drs. Braeutigam and Eye.  At the March 1994 VA examination 
for compensation purposes, the veteran complained of easy 
fatigue; impaired concentration; a lack of energy, 
motivation, and initiative; muscle aches; and some 
generalized weakness.  He clarified that he had been 
diagnosed with or was otherwise "considered to have a fatigue 
syndrome."  The veteran was diagnosed with a "history of 
chronic fatigue syndrome."

At the hearing on appeal in May 1996, the veteran testified 
that he had experienced chronic tiredness, aggravation, and 
hostility towards the Navy and other individuals during 
active service.  He acknowledged that he was not diagnosed 
with chronic fatigue syndrome until 1989 or 1990.  He 
believed that he initially manifested chronic fatigue 
syndrome in 1975 during active service and was not diagnosed 
with the disorder during active service solely due to errors 
on the part of his treating naval medical personnel.

During the May 1998 VA chronic fatigue syndrome examination 
for compensation purposes, the veteran reported a history of 
fatigue since 1975 and a subsequent diagnosis of chronic 
fatigue syndrome.  He denied having a prolonged history of 
intermittent fever; a chronic skin rash; and ever staying in 
bed for an entire day except to go to the bathroom.  The 
veteran's claims folder was reviewed and it was noted that he 
had been given a diagnosis of chronic fatigue syndrome but 
that the records revealed multiple evaluations for HIV virus, 
cytomegalovirus, hepatitis B and C and Epstein-Barr viruses, 
all of which had been negative.  The veteran also denied 
having a prolonged history of intermittent fever and a 
chronic skin rash.  The examiner stated that it was 
interesting to note that in the same time period when the 
veteran was starting to have fatigue, he started complaining 
of severe depression, and that he continued to have 
depression.  Clinically, he was quite agitated, his 
temperature was 98 degrees, his nose, mouth, and throat were 
remarkable only for tooth problems, he had no significant 
lymphadenopathy, and he was examined from head to his lower 
extremities without there being any reported indications of 
muscle aches or weakness.  The VA physician opined:

This patient has had a history of chronic fatigue 
syndrome, but in my opinion, this cannot really be 
sustained by the subjective and objective 
findings.  In my opinion, his fatigue is 
associated with his obvious severe depression 
which apparently has never been adequately 
controlled.  

During a May 1998 VA orthopedic examination, physical 
examination revealed no localized tenderness, and the 
veteran's lower extremities exhibited no evidence of muscle 
atrophy or weakness.

The November 1999 VHA opinion conveys:

13. Finally, the question is raised (3) Is the 
veteran's chronic fatigue a manifestation of his 
current disability?  In addressing the issue of 
chronic fatigue, I wish to be clear that I am not 
thinking about the syndrome known as chronic 
fatigue syndrome (CFS).  In my opinion, CFS would 
be better addressed by an internist who is current 
with the latest Center for Disease Control 
diagnostic criteria for that disorder.  As an 
isolated symptom, fatigue is among [the] criteria 
considered for Dysthymic Disorder (American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric 
Association, 1994, page 349, under "Diagnostic 
criteria for 300.4 Dysthymic Disorder" [point 
B.3].  Because of the chronic nature of Dysthymic 
Disorder, it would be logical to conclude that 
fatigue and low energy could easily be a feature 
of equally lengthy duration.  I am uncertain as to 
what significance this would have in establishing 
or excluding the diagnosis of chronic fatigue 
syndrome.  However, I would argue that a diagnosis 
of Dysthymic Disorder could, by itself, account 
for unrelenting fatigue of longstanding.  In 
conclusion, it would be my opinion that the 
appellant's current fatigue is accounted for on 
the basis of his Dysthymic Disorder.

Analysis

The veteran asserts on appeal that he initially manifested 
chronic fatigue syndrome during active service.  He 
acknowledges that he was not diagnosed with that disorder 
until 1989.  The veteran's service medical records, including 
the service discharge examination, do not show that he had 
chronic fatigue syndrome in service.  Moreover, the fact that 
it is not referenced in the service medical records, 
including in the service separation examination report, is 
probative evidence of the inexistence of it in service.  
Trained health care providers examined and treated him in 
service and did not find it.  

Furthermore, the first clinical documentation of the onset of 
the claimed disorder is Dr. Braeutigam's March 1990 diagnosis 
of chronic fatigue syndrome with depressive overtone, more 
than four years after service separation.  The February 1991 
written statement from Dr. Wikstrom notes that the veteran 
exhibited "the symptoms of a major depression or the mimic of 
chronic fatigue syndrome."  By definition, a mimic of a 
disorder is not the disorder itself.  The January 1992 report 
from Dr. Harrington shows that he is an assistant professor 
of medicine and infectious diseases and the chief of the 
division of general internal medicine at a university and 
that he thoroughly examined the veteran for chronic fatigue 
syndrome and considered neuropsychological data and concluded 
that the veteran did not meet diagnostic criteria for chronic 
fatigue syndrome.  He felt that the veteran's fatigue was 
related to a probable emotional disturbance, and he noted 
that the veteran had a history of major depression.  

The report of the May 1998 VA examination for compensation 
purposes attributes the veteran's fatigue to his severe 
depression.  The November 1999 VHA opinion attributes the 
veteran's longstanding complaints of fatigue and low energy 
to his nonservice-connected dysthymic disorder.  

The preponderance of the evidence is to the effect that the 
veteran does not have chronic fatigue syndrome, but that 
instead, he has fatigue as a manifestation of a psychiatric 
disorder.  That evidence includes the opinion of the VA 
physician whom reviewed the veteran's claims folder and 
interviewed and examined the veteran for chronic fatigue 
syndrome in May 1998 and which was to the effect that the 
diagnosis could not be sustained in light of the subjective 
and objective findings.  That physician found the veteran to 
be agitated rather than fatigued, found no pharyngitis, found 
no significant adenopathy, and found his temperature to be 98 
degrees.  Also, the veteran was examined by a VA examiner in 
May 1998 who found no localized tenderness and no weakness.  
The report of Dr. Harrington, an assistant professor of 
internal medicine whom thoroughly examined the veteran in 
January 1992, considered diagnostic criteria, and opined that 
the veteran's fatigue was probably due to an emotional 
disturbance, is very persuasive also.  The fact that the word 
"supposed" was interjected before "chronic fatigue 
syndrome" in the June 1990 treatment note is also 
persuasive.

The Board observes that the provisions of 38 C.F.R.§ 
4.88a(a)(2) (2001) direct that a diagnosis of chronic fatigue 
syndrome for VA purposes requires the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
that certain symptoms are present.  Dr. Harrington in January 
1992 examined the veteran and after doing so and considering 
neuropsychological data felt that the veteran's fatigue was 
due to an emotional disturbance.  The VA chronic fatigue 
examiner in May 1998 felt that the veteran's fatigue was on 
the basis of an obvious severe depression, and his opinion 
was rendered in light of pertinent history, medical records, 
and physical findings.  In light of 38 C.F.R. § 4.88, in the 
Board's judgment, it is clear that this evidence has very 
much probative value on the matter of whether the veteran had 
chronic fatigue syndrome and it is to the effect that he does 
not.

The veteran's alleged chronic fatigue syndrome symptomatology 
has been variously attributed by VA and private physicians to 
depression, major depression, a probable emotional 
disturbance, and a dysthymic disorder.  

In short, the evidence shows that the veteran probably does 
not have chronic fatigue syndrome and that if it is present, 
it was not manifested during service.  The service medical 
records do not show it, and no competent professional or 
competent evidence has attributed the claimed disorder to any 
incident of service origin.

The veteran's lay assertions and testimony as to the 
existence, date of onset, and cause of his claimed chronic 
fatigue syndrome do not constitute competent evidence to that 
effect.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  Moreover, to the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence, 
since they come from a layperson and not someone such as a 
physician whom would be competent, as a result of medical 
training, to question a medical diagnosis or clinical 
determination.  Medical evidence is required.  Espiritu, 2 
Vet. App. 495; Grottveit, 5 Vet. App. 93; 66 Fed. Reg. 45620 
(to be codified as amended 38 C.F.R. § 3.159(a)).

As the record shows that the veteran does not have chronic 
fatigue syndrome, and as, even if he does, there is no 
competent evidence relating it to service, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved in the veteran's favor.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).  

The Board notes that the VHA opinion was criticized by the 
private attorney because the reviewer stated that the 
presence of CFS was better addressed by an internist.  What 
the argument to the Court fails to address is that an opinion 
from an internist is of record.  Also the VHA opinion was 
sought to determine whether chronic fatigue was a 
manifestation of the psychiatric disorder, not whether the 
veteran had chronic fatigue syndrome.  There was no conflict 
in the VHA opinion.



ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression and neurasthenia is denied. 

Service connection for chronic fatigue syndrome is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

